t c memo united_states tax_court denise celeste mcmillan petitioner v commissioner of internal revenue respondent docket no filed date in the answer r asserted an increased deficiency in income_tax on account of his disallowance of a legal expense deduction p claimed on one schedule c profit or loss from business addressing her it and database management activity and his disallowance of p's deduction for a loss claimed on a second schedule c relating to her equine activity in the answer r also asserted an accuracy-related_penalty held p is entitled to one-half of the claimed legal expense deduction held further p may not deduct the equine activity loss because the activity was not engaged in for profit except that she may deduct the expense claimed for interest since r has failed to prove the indebtedness to which the interest was allocated was not incurred_in_a_trade_or_business or in an activity engaged in for profit held further r has not carried his burden of proving applicability of the accuracy-related_penalty denise celeste mcmillan pro_se priscilla a parrett and vanessa m hoppe for respondent memorandum findings_of_fact and opinion halpern judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax the deficiency resulted from respondent's adjustment increasing petitioner's gross_income by dollar_figure on account of a retirement account distribution that she had received but had not reported as income petitioner assigned error to that adjustment but now concedes that it was correct by the answer respondent asserts an increased deficiency for of dollar_figure resulting in a total deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure the increased deficiency results because respondent would disallow two deductions that petitioner claimed in determining her taxable_income a deduction of dollar_figure for legal expenses that petitioner claimed in connection with an activity she described as information_technology and database management it activity and a deduction for a loss of dollar_figure that petitioner claimed on account of an activity she described as horse breeding and showing equine activity unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar because the only items remaining for decision are the increased deficiency and the penalty a new_matter respondent bears the burden_of_proof see rule a findings_of_fact we have pursuant to rule f deemed stipulated certain facts and the authenticity of certain documents the parties have stipulated certain facts and the authenticity of certain documents those facts are so found and the documents stipulated are accepted as authentic residence petitioner resided in california when she filed the petition petitioner's form_1040 petitioner prepared her form_1040 u s individual_income_tax_return and timely filed it among the items that petitioner attached to that return are two schedules c profit or loss from business and a form_8829 expenses for business use of your home the first schedule c relates to the it activity it activity schedule c it reports gross_income of dollar_figure and net_income of dollar_figure it reports among other expenses dollar_figure for legal and professional services legal expenses and dollar_figure carried over from the form as an expense for the business use of petitioner's home the form_8829 report sec_50 as the business_use_percentage for petitioner's business use of her home the it schedule c also reports car and truck expenses a depreciation expense an office expense and an expense for supplies the second schedule c relates to the equine activity equine activity schedule c it reports zero receipts and the following expenses expense advertising car and truck interest other than mortgage rent or lease other business property other magazines and tack clothing total amount dollar_figure big_number big_number the interest_expense relates to a line of credit petitioner obtained and money she borrowed in in order to pay the cost of transporting a horse to australia see discussion infra legal expenses petitioner resides in a condominium unit in which she maintains a home_office a homeowners_association hoa has various duties and responsibilities with respect to the condominium unit the legal expenses relate to a dispute between petitioner on the one hand and her neighbors and the hoa on the other in petitioner by counsel filed a complaint for damages in state court naming as defendants the hoa and various unnamed persons hoa litigation the grounds for the complaint were breach of contract breach of fiduciary duty and nuisance and petitioner sought injunctive and declaratory relief petitioner stated the following factual bases for her complaint dogs running wild dogs barking and dogs defecating around the property construction defects related to the presence of mold in her bathroom and construction defects that caused noise problems the hoa litigation was settled in date in in connection with the hoa litigation petitioner was involved in a separate legal action separate action involving misdemeanor criminal charges connected with her attempt to gather evidence for the hoa litigation the legal expenses dollar_figure consist of dollar_figure paid on date to gary a smith plc for legal representation in the separate action dollar_figure paid on various dates in to john a schlaff esq for counsel and legal representation in connection with both the hoa litigation and the separate action and dollar_figure in sheriff's department and court costs equine activity petitioner testified that she is an international dressage rider and trainer dressage is a competitive equestrian sport designed to showcase a horse's physique and training where a horse and rider are expected to perform from memory a series of predetermined movements or tests such as the halt the trot and the canter to name a few petitioner testified that dressage competitions do not pay much and that income is earned in a dressage business from stud fees and from purchasing training showing and selling horses she testified that in she trained horses although a moving company had lost her records documenting that activity petitioner claims that she has been in the dressage business since the mid-1970s she has an affinity for dressage goldrush i goldrush is a horse that petitioner owned from at least through date during that period petitioner owned no other horse and during the remainder of and during petitioner owned no horse from at least through petitioner did not compete in any horse shows with goldrush or any other horse before goldrush sired five foals and petitioner earned between dollar_figure and dollar_figure for each foal from through petitioner did not breed goldrush or any other horse in because petitioner was unsuccessful in breeding goldrush in the united_states she decided to send him to australia in the hope that his breed and bloodline would make him an attractive breeding stallion there unfortunately in date after goldrush arrived in australia he became unexpectedly ill and died petitioner testified that her business plan was to search for the right horse train the horse show the horse and sell the horse for a profit she testified that her goal was to purchase a horse for dollar_figure to dollar_figure train and show the horse and then sell it for an amount in excess of dollar_figure and potentially in excess of dollar_figure million she testified that she was sure that a recent european sale of a competition dressage horse had fetched millions of euro she testified that in she looked for a horse to purchase but did not find one that met her requirements during she had all of her tack ie the gear used in equipping a horse including a saddle a bridle a martingale etc beginning at least with her form_1040 petitioner included as part of her return a schedule c for the equine activity for none of those years did petitioner report any net_income from the equine activity and only for did she report any receipts dollar_figure from the activity the following table shows petitioner's reported income from sources other than the equine activity and her equine activity receipts and expenses as reported on her through form sec_1040 year net_income from other sources dollar_figure big_number big_number big_number big_number equine activity receipts dollar_figure -0- -0- -0- -0- -0- equine activity expenses dollar_figure big_number big_number big_number big_number big_number petitioner's reported net losses from the equine activity for through totaled dollar_figure petitioner's former accountant testified he had not prepared her income_tax returns for or years when he prepared her returns there were some years when the equine activity made a profit and some when it did not for her and tax years respondent had disallowed petitioner's equine activity expense deductions because she failed to show that the activity was engaged in for profit we sustained respondent's disallowance and the resulting deficiencies on the ground that for those years petitioner's equine activity was not an activity engaged in for profit mcmillan v commissioner tcmemo_2013_40 appeal filed 9th cir date petitioner's preparation of her return petitioner prepared her form_1040 petitioner reviewed her form_1040 before filing it and believed it to be correct opinion i legal expenses the facts that we have found supra under the heading legal expenses encompass substantially the facts that respondent proposed in his opening brief supporting the argument that petitioner may not deduct the legal expenses his argument in that brief consists of two paragraphs in the first paragraph he points out that while sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_262 as a general_rule prohibits a deduction for personal living or family_expenses he adds that ordinary and necessary legal expenses are generally deductible under sec_162 when they arise from or are proximately related to a business activity e g test v commissioner tcmemo_2000_362 wl at the origin and character of the claim being business connected rather than its consequences to the fortunes of the taxpayer are determinative see 372_us_39 the second paragraph of his argument is as follows citations of the record omitted petitioner claimed legal and professional expenses for her civil case against her homeowners_association and for a criminal case in which she was the defendant these expenses are not related to her it and database management business the expenses are personal therefore respondent's determination should be sustained petitioner claimed a deduction for the legal expenses on the it activity schedule c that schedule c describes a business activity and reports a net profit of dollar_figure besides the legal expenses petitioner claimed on the it schedule c deductions for a substantial home_office expense car and truck expenses a depreciation expense an office expense and an expense for supplies respondent has challenged none of those expense deductions nor has he argued that the it activity was not a trade_or_business the dispute giving rise to the legal expenses arose principally on account of petitioner's claims of noise and other factors interfering with her use and enjoyment of her property certainly if petitioner's claims are true the noise and other factors would interfere with her use and enjoyment of the condominium unit as a residence and any expenses in connection with a legal action to eliminate or mitigate the interference would not be deductible as ordinary and necessary business_expenses under sec_162 however petitioner reported a business use of the condominium unit and respondent has failed to prove that she used any lesser percentage of the unit for business or that the complained-of noise and other factors did not affect her business use of the unit because respondent has failed to make those showings we cannot sustain his argument that the legal expenses were exclusively personal on the basis of petitioner's reporting a business_use_percentage we will sustain dollar_figure of petitioner's claimed it activity schedule c deduction of dollar_figure for legal expenses petitioner's argument that for a prior year respondent allowed her legal expense deduction in full as a miscellaneous itemized_deduction on schedule a itemized_deductions is without merit each tax_year stands by itself and the commissioner is not bound by his treatment of an item for a previous year 113_tc_158 and while for and we denied petitioner a deduction for legal expenses_incurred in those years mcmillan v commissioner at we did so because she failed to prove facts entitling her to a deduction here respondent bears the burden_of_proof and he has failed to carry that burden ii equine activity a respondent's arguments respondent argues that deductions related to petitioner's equine activity should be disallowed for two reasons the equine activity was not a going concern and petitioner was therefore not carrying_on_a_trade_or_business and the equine activity was not an activity engaged in for profit within the meaning of sec_183 we respond to each argument in turn b going concern the internal_revenue_code generally allows deductions for ordinary and necessary expenses paid_or_incurred in the carrying on of a trade_or_business see eg sec_162 on brief respondent tells us that whether a taxpayer is engaged in a trade_or_business is based on the facts and circumstances but three factors are indicative whether the taxpayer undertook the activity intending to earn a profit whether the taxpayer is regularly and actively involved in the activity and whether the taxpayer's activity has actually commenced see mcmanus v commissioner tcmemo_1987_457 wl aff'd without published opinion 865_f2d_255 4th cir respondent argues that petitioner was not engaged in a trade_or_business because her equine activity was not a going concern apparently using the term going concern to conflate the second and third factors he recited from mcmanus in support respondent avers that petitioner did not own or lease a horse in did not in that year train any horses did not from at least through compete in any horse shows and during the same period did not breed any horses he concludes whatever petitioner's activity may have been before her horse breeding and showing activity was not a going concern in therefore all expenses related to the activity should be disallowed we have found facts supporting all but respondent's second averment that petitioner did not in train any horses petitioner testified that in she did train horses although her documenting records had been lost by a moving company respondent has failed to prove that petitioner did not during train any horses or train them regularly moreover respondent does not appear to in the trade_or_business context we have in prior reports used the term going concern to most closely refer to the third factor ie whether the taxpayer's activity has actually commenced see eg powell v commissioner tcmemo_2014_235 at barker v commissioner tcmemo_2012_77 wl at contreras v commissioner tcmemo_2007_63 wl at petitioner claims that her equine activity commenced decades ago and respondent does not directly dispute that contention so respondent may be using the term going concern to refer only to petitioner's everyday involvement in her equine activity or he may be suggesting that a prior equine activity had already been wound down see mcmillan v commissioner tcmemo_2013_40 at dispute that petitioner has been continuously involved with horses in one form or the other since the 1970s consequently respondent has failed to prove that in petitioner's equine activity had not actually commenced or that petitioner was not regularly and actively involved in the activity we move on to consider whether in it was an activity engaged in for profit c activity engaged in for profit introduction sec_183 provides in pertinent part that if the activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in this section sec_183 provides that there shall be allowed the deductions which would be allowable under this chapter for the taxable_year without regard to whether or not such activity is engaged in for profit the term activity_not_engaged_in_for_profit is defined by sec_183 as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the u s court_of_appeals for the ninth circuit to which this case is appealable absent written stipulation to the contrary see sec_7482 has held that an activity is engaged in for profit if the taxpayer's predominant primary or principal objective in engaging in the activity was to realize an economic profit independent of tax savings 4_f3d_709 9th cir aff'g tcmemo_1991_212 the focus of the test is the taxpayer's subjective intent but objective indicia may be used to establish that intent id a reasonable expectation of making a profit is not required sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors to be considered when ascertaining a taxpayer's profit intent those factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned by the taxpayer the financial status of the taxpayer and elements of personal pleasure or recreation although no one factor is determinative of the taxpayer's intent to make a profit sec_1_183-2 income_tax regs a record of substantial losses over many years and the unlikelihood of achieving a profitable operation are important factors bearing on the taxpayer's true intention golanty v commissioner t c aff'd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs application of the profit factors respondent relies on application of the nine factors set forth in sec_1_183-2 income_tax regs to show that the facts and circumstances of this case support the conclusion that in petitioner did not carry on the equine activity for profit respondent has not carried his burden with respect to some of the factors but on balance we believe that he has carried his burden of proving by a preponderance_of_the_evidence that during petitioner did not carry on the equine activity for profit the usual measure of persuasion required to prove a fact in the tax_court is preponderance_of_the_evidence 109_tc_463 aff'd 192_f3d_844 9th cir which means that the proponent must prove that the fact is more probable than not id a manner in which the taxpayer carries on the activity the fact that the taxpayer carries on the activity in a businesslike manner may indicate the taxpayer is profit motivated sec_1_183-2 income_tax regs to make this determination we can look to whether the taxpayer maintains complete and accurate books_and_records whether the activity is carried on in a manner similar to other activities of the same nature that are profitable and whether the taxpayer has changed operating methods to improve profitability id respondent's argument that petitioner did not carry on the equine activity in a businesslike manner presents a question of fact we have made findings_of_fact with respect to the equine activity consistent with the findings that respondent has proposed respondent has not however proposed findings as to petitioner's recordkeeping procedures the lack of similarity between her equine activity and a profitable equine activity her failure to change her operating methods to improve profitability or other factors directly evidencing a lack of a businesslike manner on brief respondent argues there is nothing in the record to show that petitioner maintained her horse activity in a businesslike manner that is true but given respondent's burden of proof--to prove by a preponderance_of_the_evidence that petitioner did not carry on the equine activity in a businesslike manner--it is insufficient respondent has failed to prove petitioner's lack of a businesslike manner petitioner on the other hand has not proved that she carried on the equine activity in businesslike manner the factor is neutral b expertise of the taxpayer or her advisers preparation for an activity by extensive study or consultations with experts may indicate a profit_motive when the taxpayer carries on the activity as advised sec_1_183-2 income_tax regs respondent argues petitioner provided only very general information regarding her background therefore this factor favors respondent or is neutral respondent has proposed no facts from which we might conclude petitioner lacked preparation and while petitioner is plainly very knowledgeable about dressage she has not persuaded us of her preparation for the business aspects of the equine activity the factor is neutral c time and effort expended by the taxpayer in carrying on the activity the time and effort expended by the taxpayer in carrying on the activity may indicate whether the taxpayer had a profit_motive with respect to the activity particularly if there are no substantial personal or recreational elements associated with it sec_1_183-2 income_tax regs respondent states that petitioner reported substantial receipts from the it activity her only horse died in date and she owned no horse in from those facts respondent concludes i t is unlikely that petitioner spent a significant amount of time on her horse breeding and showing activity during therefore this factor favors respondent from the facts that we have found we cannot conclude that in petitioner spent an insignificant amount of time engaged in the equine activity nor from petitioner's testimony and the evidence can we conclude that she spent a significant amount of time in the activity the factor is neutral d expectation that assets used in activity may appreciate an expectation that assets used in the activity will appreciate in value may indicate a profit objective see sec_1_183-2 income_tax regs a profit_motive may be inferred where there are no operating profits so long as the appreciation in value of the activity's assets exceeds the operating_expenses see id the appreciation in value must be sufficient however to recoup the accumulated losses of prior years see golanty v commissioner t c pincite- hillman v commissioner tcmemo_1999_255 wl at respondent argues that in petitioner had no assets related to the equine activity and for that reason this factor favors him petitioner did maintain her tack in which would be necessary were she to obtain a horse we do not believe that she expected the tack to appreciate substantially in value she owned no horse in therefore there was no asset in that might significantly appreciate and allow petitioner to recover the total of approximately dollar_figure of losses that from through she reported on her form sec_1040 the absence of an appreciation expectation favors respondent in the sense that it eliminates a factor that might offset a conclusion of a lack of a profit_motive to be drawn from the demonstrated string of losses that petitioner incurred in the equine activity e success of the taxpayer in carrying on other similar or dissimilar activities the success of a taxpayer in similar or dissimilar activities is relevant in determining profit_motive sec_1_183-2 income_tax regs respondent argues that because petitioner has not reported a profit from the equine activity since at least this factor favors him petitioner reported no profits on the equine activity schedules c included with her form sec_1040 she called as a witness her former accountant who had not prepared her return for or years when he prepared her returns there were some years when the equine activity made a profit and some when it did not were we to consider petitioner's earlier year equine activities similar to her activity we would not find that she enjoyed success that evidences a profit_motive in her accountant's testimony that in some earlier years she made a profit and in some she did not is not indicative that the activity was profitable except perhaps sporadically her recent history is evidence of failure and not of success we do not consider petitioner's success in turning a profit in the it activity relevant we see little similarity between that activity and the equine activity and her success in the it activity does not convince us that she is generally successful in turning around business activities this factor favors respondent in the sense that it eliminates a claim that petitioner's loss from the equine activity might be anomalous given her successes in related activities f taxpayer's history of income or losses with respect to the activity a record of substantial losses over several years after the startup_period of an activity if not explainable as due to customary business risks or reverses may indicate the absence of a profit_motive sec_1_183-2 income_tax regs petitioner claims that she has been in the dressage business since the mid- 1970s from through petitioner incurred substantial losses in the equine activity as reported on her form sec_1040 a net_loss for the six years of dollar_figure by the equine activity was far past its startup_period from through petitioner owned only one horse goldrush which she had unsuccessfully tried to breed since also since she owned no other horse nor did she compete in any horse show her equine activity receipts during the period through dollar_figure were less than of her equine activity expenses during that period dollar_figure the magnitude of her expenses in the equine activity from through in comparison with its almost nonexistent profits indicates that during petitioner did not have a profit_motive see mckeever v commissioner tcmemo_2000_288 wl at g amount of occasional profits if any which are earned the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer's investment and the value of the assets used in the activity may prove useful criteria in determining the taxpayer's intent sec_1_183-2 income_tax regs an occasional small profit from an activity generating large losses or from an activity in which the taxpayer made a large investment would not generally be determinative that the activity is engaged in for profit id petitioner's form sec_1040 show no profit for through moreover as stated supra from through she owned no horse other than goldrush and was unsuccessful in breeding him we have no information about her investment in the equine activity but her equine activity schedule c shows no deduction for depreciation which indicates no depreciable_property the cost of which has not already been recovered there are no taxes shown which indicates no property_tax and no land owned in the activity and while her accountant testified that her equine activity had occasional profits years ago the evidence we have shows a business failing for at least six years and probably longer because of no plausible source_of_income since at least and although the opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated sec_1 b income_tax regs petitioner's failure since at least to purchase a horse or to profit from the one she did own leads us to believe that her plan to purchase a horse and then train show and sell it at a profit of hundreds of thousands if not millions of dollars was unrealistic for her see akey v commissioner tcmemo_2014_211 at finding the taxpayer's example of a baseball card selling for over dollar_figure million as evidence that his card collection would appreciate in value as vague and speculative where the taxpayer did not own the card that sold for the high price all in all this factor indicates that petitioner did not engage in the equine activity to make a profit as we said in bronson v commissioner tcmemo_2012_17 wl at aff'd 591_fedappx_625 9th cir while a series of losses during the initial or startup stage of an activity may not necessarily indicate a lack of profit objective a record of large losses over many years and the unlikelihood of achieving profitability are persuasive evidence that a taxpayer did not have such an objective h financial status of the taxpayer substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit sullivan v commissioner tcmemo_1998_367 wl at aff'd 202_fedappx_264 5th cir sec_1_183-2 income_tax regs during petitioner reported it activity gross_receipts of dollar_figure and net_income of dollar_figure her net_income from the it activity would have been substantially higher but for her deduction of approximately dollar_figure of legal expenses which we assume was not a permanent recurring expense she sheltered approximately dollar_figure of her it activity receipts with the loss she claimed from the equine activity petitioner's regular and comfortable income from other sources when combined with her affinity for dressage indicates that the equine activity was not engaged in for profit i elements of personal pleasure as stated petitioner demonstrated an affinity for dressage her ownership of goldrush allowed her to remain involved even though since she no longer competed that helps explain her incurring substantial expenses in what was in and for five years before a financially losing venture weighing the factors on the basis of petitioner's history of substantial losses from through we find that during she did not carry on the equine activity to make a profit we will thus without further discussion sustain respondent's disallowance of deductions for all of the expenses that petitioner claimed on the equine schedule c other than the dollar_figure interest_expense interest_expense interest_expense the interest_expense relates to indebtedness petitioner incurred in to transport goldrush to australia respondent has failed to show that the interest expense is not deductible irrespective of whether in the equine activity was engaged in for profit sec_163 allows as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_163 disallows an interest_deduction for personal_interest interest_paid or accrued on indebtedness properly allocable to a trade_or_business is generally not personal_interest see sec_163 further in general interest_expense on a debt is allocated in the same manner as the debt to which the interest_expense relates is allocated sec_1_163-8t temporary income_tax regs fed reg date debt is allocated by tracing disbursements of the debt proceeds to specific expenditures id the debt-financed expenditure was for the transport of goldrush to australia in respondent has failed to prove that the equine activity was not a trade_or_business in or that even if it was it was not an activity engaged in for profit in he has therefore failed to prove that the debt-financed expenditure to transport goldrush to australia in was not a trade_or_business_expenditure in an activity engaged in for profit his principal basis for disallowing petitioner a deduction for the interest_expense is that the equine activity was not in that year an activity engaged in for profit but given the tracing rules applicable to determining the deductibility of interest we conclude that to disallow the deduction respondent would have to show that the equine activity was not engaged in for profit in which he has not done nor has he argued that it is the character of the equine activity in that counts it is true that the parties have stipulated and we received in evidence a copy of our report in mcmillan v commissioner tcmemo_2013_40 prior report respondent has not however raised the affirmative defense of collateral_estoppel arguing that our conclusion in the prior report that petitioner was not in engaged in the equine activity for profit is binding here indeed even if respondent had raised the defense it is not clear that our prior conclusion would be binding here see restatement judgment sec_2d sec_28 listing as an exception to collateral_estoppel situations where the burden has shifted between the parties in the former and current actions the issue then is what weight if any we give to our findings in the prior report we have said in the past that when a prior opinion of the court involving the same parties is in evidence our findings_of_fact are entitled to a presumption of correctness which puts the burden of going forward on the party who would challenge them e g 6_bta_1235 see also 163_f2d_796 3d cir rev'g 7_tc_890 laurence f casey federal tax practice sec pincite updated date current as of date in this case however petitioner at trial sought to call witnesses apparently to rebut findings that we made in our prior report on respondent's agreement that he was not relying on those findings we precluded petitioner from calling those rebuttal witnesses respondent thus waived any reliance he might place on our prior report and it would be unfair to consider the facts found there as evidence now and so we do not consider them for the foregoing reasons we will allow the interest_expense_deduction iii accuracy-related_penalty by the answer respondent avers that taking into account the increased deficiency that he asserted by way of the answer petitioner understated her income_tax by dollar_figure which he continues exceeds both dollar_figure and of the tax dollar_figure she was required to show on her return therefore respondent concludes petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 and b for tax_year sec_6662 and b provides for an accuracy-related_penalty of of the portion of an underpayment_of_tax attributable to negligence or disregard of rules and regulations without distinction negligence sec_6662 and b provides for the same penalty on the portion of an underpayment_of_tax attributable to any substantial_understatement_of_income_tax in the case of an individual there is a substantial_understatement_of_income_tax for a year if the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 sec_6664 provides a reasonable_cause exception to imposition of the sec_6662 accuracy-related_penalty if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith because the accuracy- related penalty is a new_matter respondent must prove both the grounds for the penalty and the absence of reasonable_cause or lack of good_faith see rule a 66_tc_743 aff'd in part rev'd in part on another matter 571_f2d_174 3d cir in the answer respondent avers facts supporting the accuracy-related_penalty on the basis of a claimed substantial_understatement_of_income_tax see sec_6662 but claims only that petitioner is liable for the penalty on the basis of negligence under sec_6662 and b a puzzlement on brief respondent acknowledges that reasonable_cause and good_faith are a defense to the accuracy-related_penalty but argues that once he has produced evidence that the penalty is appropriate see sec_7491 the burden_of_proof attaches to petitioner including the burden of proving that the penalties are inappropriate because of reasonable_cause he adds petitioner has not shown that her understatement for tax_year was due to reasonable_cause respondent has the burden of showing the absence of reasonable_cause or a lack of good_faith because he has failed to do so we will not sustain the accuracy-related_penalty iv conclusion to reflect the foregoing decision will be entered under rule
